Citation Nr: 1537726	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD) with history of myocardial infarction (MI) or service-connected diabetes mellitus (DM) type 2 with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Service connection for hypertension was denied therein.  The Veteran has appealed this determination.  Review of his claims file at this time shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED for additional development.  


REMAND


Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's entitlement to service connection for hypertension cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

When the existence of private treatment records is discovered, the duty to assist includes asking the claimant to either submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests for the records must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

Private treatment records from the Veteran's primary care physician, Dr. E.D., dated from February 2004 to March 2010 are available.  However, it appears that some are missing for several reasons.  First, the Veteran indicated on his March 2010 VA form 21-4142 (Authorization and Consent to Release Information) that they should date back to 2000.  He further indicated at a December 2011 VA medical examination that he was diagnosed with DM type 2 in 2002, which corresponds well with a February 2004 record noting it was made one-and-a-half years prior.  Laboratory results and a list of immunizations attached to the records also both reflect dates in 2002.  Second, the records document that the Veteran had an MI in January 2006.  Dr. D.M. and Dr. W. are referenced in this regard.  Yet the records basically skip from September 2005 to February 2006 (the only exception is one page of EEG results from January 2006).  Lastly, there are no records dated since March 2010 since those that are available were received in April 2010.

Although the available private treatment records reflect a diagnosis of hypertension, more is required to establish service connection.  The Veteran contends only that his hypertension is secondary to his service-connected CAD with history of MI or service-connected DM type 2 with erectile dysfunction.  Secondary service connection means that a nonservice-connected disability was incurred because of or is aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  When and the order in which the Veteran manifested hypertension, CAD with history of MI, and DM type 2 with erectile dysfunction accordingly is of central importance.  Thus, the missing records are essential.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative must be made if doing so is unsuccessful.

II.  Medical Opinion

The duty to assist additionally requires that any VA medical opinion provided be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy means that the Board can perform a fully informed adjudication.  Id.  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion finally must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

Unfortunately, the two VA medical opinions that have been rendered are not adequate.  It was opined as part of a VA medical examination in May 2011 that the Veteran's hypertension was not caused by and has not been aggravated by his CAD with history of MI.  The rationale was that his MI preceded his hypertension and that hypertension causes MI but MI does not cause hypertension.  This does not directly address aggravation, however.  At the December 2011 VA medical examination, it was opined that the Veteran's hypertension was not caused by and has not been aggravated by his DM type 2 with erectile dysfunction.  The rationale was that laboratory urine results are normal, so that DM type 2 "is not influencing the kidney's role in affecting hypertension."  This seemingly addresses aggravation but not causation, however.  Without more explanation, it further is unclear why laboratory urine results and kidney function are important factors for consideration.

One private medical opinion from Dr. E.D. also is available.  In an October 2011 letter (received in November 2011), Dr. E.D. opined that the Veteran's hypertension and DM type 2 with erectile dysfunction are related.  The rationale was that coexistence of these disabilities is high and they "came together" in his case.  Whether Dr. E.D. means that the Veteran's DM type 2 with erectile dysfunction caused his hypertension or has aggravated it is unclear.  Also, this physician's own treatment records shows that these disabilities were not diagnosed near the same time.  Discussed above was that DM type 2 was diagnosed in or around 2002.  A January 2007 record contains the first diagnosis of hypertension.  The Veteran denied a history of hypertension in March 2004 and December 2006 records.

Neither VA medical opinion is supported by a clearly and fully articulated rationale.  The same can be said of private Dr. E.D.'s opinion.  As such, another VA medical opinion is needed.  To ensure this new VA medical opinion is adequate, all the evidence must be taken into account-including all of the aforementioned and all private treatment records and any other evidence, whether treatment records, opinions, or otherwise, obtained on remand.  Further, the new VA medical opinion shall be rendered by a qualified medical professional without prior involvement in this matter.  As the May and December 2011 VA medical examinations were adequate in terms of describing the Veteran's hypertension, arrangements for another VA medical examination to accompany the new VA medical opinion shall be made only if the examiner deems it necessary.

Given the above, a REMAND is directed for the following:

1.  Ask the Veteran to either submit all outstanding private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  This includes those dated prior to February 2004 and after March 2010 from Dr. E.D. as well as any from Dr. D.M. and/or Dr. W. related to his MI.  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all records received with claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completion of the above, arrange for another VA medical opinion to be provided regarding the Veteran's hypertension.  The examiner shall be a qualified medical professional without prior involvement in this matter.  This examiner shall review the claims file, documenting such in a report to be placed therein.  If the examiner deems it necessary, arrangements shall be made for an examination of the Veteran to include interview and assessment of him as well as the performance of required laboratory tests.  Such also shall be documented in the report.

Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by or has been aggravated (permanently worsened beyond the natural progression) by his service-connected CAD with history of MI or his service-connected DM type 2 with erectile dysfunction.  If aggravation is found, the examiner shall further opine as to its level (comparing the hypertension now to the hypertension prior to the aggravation).  

A clear and full rationale (explanation) must be provided for each opinion in the report.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  In this regard, the examiner is advised that all private treatment records, the previous VA medical examinations complete with opinions, and private Dr. E.D.'s October 2011 letter opinion must be taken into account.  If any opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

3.  Finally, readjudicate the claim for service connection for hypertension, to include as secondary to service-connected CAD with history of MI or service-connected DM type 2 with erectile dysfunction.  Issue a rating decision if the determination made is favorable to him.  If the determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

